     Case 2:20-cv-00594-KG-SMV Document 17 Filed 09/15/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

ERIC RICHMANN,

          Plaintiff,

v.                                           No.:   2:20-cv-00594-KG-SMV

BURLINGTON NORTHERN SANTA FE RAILWAY,
BOOKER AND JANE DOE MUNN, DOES 1 THROUGH 5,

          Defendants.

                        ORDER AMENDING CASE CAPTION

     WHEREAS, both parties, by and through their counsel, have

agreed to stipulate that the current caption for the defendant

BURLINGTON NORTHERN SANTA FE RAILWAY is incorrect and that the

correct name of the defendant is BNSF Railway Company; and

     WHEREAS, the parties through the joint submission of a

stipulated motion to amend case caption have asked this court

that the name of defendant Burlington Northern Santa Fe Railway

be referred to as BNSF Railway Company in all subsequent

proceedings before the court with respect to this matter.

     IT IS THEREFORE ORDERED that the caption for this matter

shall be changed to reflect that BNSF Railway Company shall be

used to reference the correct name of defendant Burlington

Northern Railway and that all future captions in any and all

pleadings shall refer to the defendant as BNSF Railway Company.


                                   STEPHAN M. VIDMAR
                                   United States Magistrate Judge
    Case 2:20-cv-00594-KG-SMV Document 17 Filed 09/15/20 Page 2 of 2




Submitted by:

THE CABRERA LAW FIRM L.L.C.



By: _/s/ Henry G. Cabrera___
Henry G. Cabrera
Attorney for Plaintiff
436 S. San Pedro
Las Cruces, NM 88001
(575) 523-0114
HGCabrera@cabreralawfirm.us



Approved by:

ATKINSON, BAKER & RODRIGUEZ, P.C.


By: _Approved via email on 9/8/2020__
Justin Rodriguez
Julia E. McFall
Albuquerque Plaza
201 Third Street NW, Suite 1850
Albuquerque, NM 87102
(505) 764-8111
jrodriguez@abrfirm.com
jmcfall@abrfirm.com
